J   -S01042-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SHERMAN COLEMAN,                                       IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                     Appellant

              v.

JOHN E. WETZEL, SECRETARY OF
CORRECTIONS, PENNSYLVANIA
DEPARTMENT OF CORRECTIONS AND
NANCY A. GIROUX, SUPERINTENDENT
AT THE STATE CORRECTIONAL
INSTITUTION AT ALBION                                     No. 1357 MDA 2016

                   Appeal from the Order entered July 29, 2016
              in the Court of Common Pleas of Cumberland County,
                Criminal Division, No(s): CP-21-MD-0000280-2016

BEFORE:     GANTMAN, P.J., DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED FEBRUARY 28, 2017

        Sherman Coleman ("Coleman"), pro se, appeals from the Order

affirming the Cumberland County District Attorney's Office's ("the DA

Office") disapproval of the Private Criminal Complaint ("PCC") filed by

Coleman, and dismissing Coleman's pro se Petition for Review. We affirm.

        On December 16, 2015, Coleman, an inmate at the State Correctional

Institution at Albion ("SCI -Albion"), filed   a PCC   against the Superintendent

at SCI -Albion, Nancy A. Giroux ("Giroux"), and the Secretary of the

Pennsylvania Department of Corrections ("DOC"), John         E.    Wetzel ("Wetzel").

In sum, Coleman alleged that Giroux and Wetzel committed violations of 18

Pa.C.S.A. §§ 911 and 5301, concerning corrupt organizations and official

oppression.        Specifically, Coleman argued that he       is    being   unlawfully
J   -S01042-17

detained by the DOC without             a   valid, signed sentencing order.'         The DA

Office declined to prosecute the PCC, citing         a   lack of probable cause.

        On April 19, 2016, Coleman filed with the           trial court   a   pro se Petition

for Review of the DA Office's decision, pursuant to Pa.R.Crim.P. 506.                    The

trial court thereafter held       a   de novo evidentiary hearing on July 25, 2016.

On July 29, 2016, the         trial court issued an Order affirming the DA Office's

disapproval of Coleman's PCC and dismissing Coleman's Petition for Review.

Coleman timely filed      a   pro se Notice of Appeal.

        Coleman now presents the following issues for our review:

         1.   [Whether] ... the trial court abused its discretion by denying
              [Coleman's] Petition for Review and affirming the [DA
              Office's] denial of [the PCC] against [] Wetzel ... and []
              Giroux ...[,] that set forth a strong prima facie showing that
              [] Wetzel ... and [] Giroux [are] knowingly running and
              engaging in a criminal enterprise, [and] corrupt organization
              ...[,] in direct violation of the Pennsylvania Crimes Code, 18
              Pa.C.S. § 911 et seq., that prohibits the []DOC from running
              or engaging in both a legitimate and illegitimate government
              entity/corporation[] that accepts and detains those who have
              been lawfully and unlawfully accepted into the []DOC at SCI-
              Alb[ion], defrauding the taxpayers of the Commonwealth of
              millions of dollars yearly ...[,] and subjecting [Coleman] to
              official oppression, involuntary servitude, peonage, and penal
              servitude[,] as they are unlawfully restraining [Coleman] of
              his liberty[,] in direct violation of [his] 4th, 5th, 6th, 8th, 13th,
              and 14th Amendment rights[,] ... because [he] has not ever
              been duly convicted or sentenced by a court of law through a
              legally required[,] ... valid ... sentencing and commitment


' In September 1988, Coleman was convicted,                    in Allegheny County, of
several crimes after committing an armed robbery, and was sentenced to
three consecutive terms of ten to twenty years in prison.         See
Commonwealth v. Coleman, 570 A.2d 1086 (Pa. Super. 1989)
(unpublished memorandum at n.6).

                                            - 2 -
J   -S01042-17

              order[] that's been separately entered into any of the
              appropriate criminal docket entries in the lower court[?]

         2.   [Whether] ... the trial court not only abused its discretion by
              denying [Coleman's] Petition for Revi[]ew, because [the
              court] has also violated his oaths of office to defend, support
              and obey both the state and federal Constitutions, by acting
              under state law in a manner violative of the federal
              Constitution by definitively knowing that [Coleman's]
              unlawful detention is in direct violation of [his] 13th
              Amendment right [under] the United States Constitution,
              because [Coleman] has not ever been duly convicted or
              sentenced in a proper manner or in accordance with legal
              requirements of the laws of this Commonwealth of
              Pennsylvania[?]

Brief for Appellant at      3   (capitalization and brackets omitted).

        Our review is limited to the trial court's review of the DA Office's

decision:

        When an appeal is brought from     a common pleas court's decision
        regarding the approval or disapproval of a [PCC], an appellate
        court is limited to ascertaining the propriety of the trial court's
        actions. Thus, our review is limited to determining whether the
        trial court abused its discretion or committed an error of law.

Commonwealth v. Brown, 669 A.2d 984, 990                    (Pa. Super. 1995) (en banc)

(emphasis in original). A trial court applies different standards depending on

the prosecution's reasons for disapproving              a PCC.   The determinative factor

is   whether the prosecution's decision was based wholly on legal grounds, or

whether       a   policy consideration played     a   role. Braman v. Corbett, 19 A.3d
1151, 1157 (Pa. Super. 2011).                "When the Commonwealth's disapproval is

based wholly on legal considerations, the court employs                a   de novo review.

Where the decision includes or          is   entirely based on policy considerations, the



                                             -3
J -S01042-17


trial court reviews the Commonwealth's determination under an abuse of

discretion standard."   Id. at 1157-58 (citations omitted).
      Instantly, the DA Office's reason for disapproving Coleman's       PCC was

purely legal (the lack of probable cause). Accordingly, de novo review was

appropriate, and the trial court properly conducted     a     de novo evidentiary

hearing.

      Coleman argues, inter a/ia, that the trial court erred in dismissing his

Petition for Review

      because [Coleman]       has not ever     been "duly" convicted or
      sentenced    by        a     court      of    law    through    a
      legally/required/judicial/mandated/valid/formal/written/signed/
      sealed/separately[-]titled/separately[-]captioned      sentencing
      order never being entered in any of the appropriate Court of
      Common Pleas of Allegheny County Criminal Docket Entries.

Brief for Appellant at 25 (unnumbered).

      In its Opinion, the trial court stated that

     [a] full review of [Coleman's] filings with this court reveals that,
     on March 28, 2015, he filed a [PCC] in this [C]ounty against the
     same defendants[, i.e., Wetzel and Giroux,] alleging the same
     offenses and making the same claim that there is no supporting
     documentation for his sentence. Coleman v. Wetzel, Trial
     Court Docket No.: CP-21-MD-281-2015, Appellate Court Docket
     No.: 1582 MDA 2015. The [trial] court [in that case] denied
     [Coleman] relief on his Petition for Review of his [PCC]. We are
     bound by this ruling because of the doctrine of res judicata, and
     therefore, we denied [Coleman] relief. [FN]

           [FN]The doctrine of res judicata holds that ["a]n existing
           final judgment rendered upon the merits, without fraud
           or collusion, by a court of competent jurisdiction, is
           conclusive of causes of action and of facts or issues
           thereby litigated, as to the parties and their privies, in
           all other actions in the same or any other judicial


                                   -4
J   -S01042-17

            tribunal   of   concurrent   jurisdiction.["]    Day      v.
            Volkswagenwerk        Aktiengesellschaft,       464 A.2d
1313, 1316 (Pa. Super. 1983) [(citation omitted)].
            [Coleman's] two cases share the four conditions
            necessary for the application of res judicata:          (1)
            identity of issues, (2) identity of causes of action, (3)
            identity of persons and parties to the action, and (4)
            identity of the quality or capacity of the parties suing or
            being sued. See id. at 1317.

               Furthermore, in Coleman v. SCI Albion, 121 A.3d 1144
        (Pa. Super. 2015) (unpublished memorandum), [Coleman]
        attempted to file a similar criminal complaint with the [D]istrict
        [A]ttorney of Erie County (where SCI[ -]Albion is located). The
        Superior Court affirmed the trial court's action in refusing to
        overrule the [D]istrict [A]ttorney's disapproval of [Coleman's]
        complaint. [See id. at 8 (stating that the record contained a
        copy of Coleman's valid sentencing order issued by the
        Allegheny County trial judge in 1988, which would justify the
        District Attorney's disapproval of Coleman's PCC).] [Coleman]
        has unsuccessfully raised identical issues in at least two other
        cases: See Coleman v. Giroux, 125 A.3d 437 (Pa. Super.
        2015)     (unpublished    memorandum) (affirming         Allegheny
        [County] trial court order dismissing [Coleman's] petition for writ
        of habeas corpus)[,] appeal denied by 2016 Pa. LEXIS 6 (Pa.
        Jan. 4, 2016); and Commonwealth v. Coleman, 131 A.3d 109
        (Pa. Super. 2015) (unpublished memorandum) (affirming
        Allegheny [County] trial court order denying [Coleman's] petition
        for expungement).

Trial Court Opinion, 9/12/16, at 2-3 (unnumbered, some footnotes omitted).

We agree with the trial court's rationale, which is supported by the record.

        Accordingly, none of Coleman's claims on appeal entitle him to relief,

and the trial court properly affirmed the DA Office's disapproval of Coleman's

PCC and    dismissed Coleman's Petition for Review.

        Order affirmed.




                                    -5
J   -S01042-17

Judgment Entered.




J seph D. Seletyn,
Prothonotary

Date: 2/28/2017




                     -6